DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 11/14/2022 to the non-final Office action of 8/12/2022 is acknowledged. The Office action on currently pending claims 1-20 follows.

Terminal Disclaimer

The terminal disclaimer filed on 11/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 10,985 537 has been reviewed and is accepted (see the approval Decision of 11/16/2022).  The terminal disclaimer has been recorded. 
	Accordingly, the outstanding Double Patenting rejection of claims 1-20 has been overcome and is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Amended independent claim 1 recites the limitations: “a substantially planar power overlay assembly base defining an upper surface, the upper surface having a set of seats sized to selectively receive a subset of the first set of power overlay tiles, a subset of the second power overlay tiles, or a subset of first and second power overlay tiles, and wherein the subset of the first set of power overlay tiles and the subset of the second set of power overlay tiles are received in a substantially parallel arrangement with the upper surface of the substantially planar power overlay assembly base” (emphasis added).
	Further, amended independent claim 14 recites the limitations: “a substantially planar power overlay assembly base having a set of seats arranged at an upper surface of the substantially planar power overlay assembly base, the set of seats sized to receive the common planar footprint, the set of power overlay tiles in the set of seats, such that the receiving of the set of power overlay tiles at the seats define a substantially parallel arrangement of the set of power overlay tiles with the upper surface” (emphasis added).
	The original specification as filed fails to  provide any support neither for the “upper surface” of the “base” having any “seats”, nor for any “parallel” arrangement of the power overlay tiles with said “upper surface”. Accordingly, the amended claims 1 and 14 introduce impermissible new matter.
	All dependent claims have been also rejected along with said independent claims 1 and 14, since they inherit the aforementioned problems of the independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “upper surface” in independent claims 1 and 14 is a relative term which renders the claim indefinite, since it depends on general orientation of the claimed apparatus. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Furthermore, the term “substantially parallel arrangement” is also a relative term, since it’s not cleat to which degree the power overlay tiles are actually “parallel” (or to which degree they may be not “parallel” ?). Also, it’s not clear which surfaces (planes) of the power overlay tiles are actually “substantially parallel” to the “upper surface”. 
	All dependent claims have been also rejected along with said independent claims 1 and 14, since they inherit the aforementioned problems of the independent claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, and 14-18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/141999 to Brett et al. (hereafter “Brett”, of record)1.
Regarding claims 1, 2, 4, and 14, Brett disclosed (Fig. 2-5) a modular power overlay architecture (16, 30), comprising: a first set of power overlay tiles (40) defining a substantially planar arrangement of solid state power switching (rectifying) components (74) (p. 10, lines 22-26) arranged on a first substrate and defining a first planar footprint; a second set of power overlay tiles (40) defining a substantially planar arrangement of solid state power switching (rectifying) components (74) (p. 10, lines 22-26) arranged on a second substrate and defining a second planar footprint, the second planar footprint equal to the first planar footprint; and a substantially planar power overlay assembly base (32) defining an upper surface ((34) or (36)) (see p. 5, l. 20 to p. 6, l. 6) having a set of seats (44) sized to selectively receive a subset of the first set of power overlay tiles, a subset of the second power overlay tiles, or a subset of first and second power overlay tiles; and wherein the subset of the first set of power overlay tiles (40) and the subset of the second set of power overlay tiles (40) are received in a substantially parallel arrangement with the upper surface of the substantially planar power overlay assembly base (see p. 5, l. 20 to p. 6, l. 6); wherein the selectively receiving of the subset of power overlay tiles is based on a satisfying a desired power module characteristics and wherein the subset of power overlay tiles are further replaceably interchangeable (p. 10, line 18 to p. 11, line 7; p. 12, lines 5-26; p. 14, line 27 to p. 15, line 10).
Regarding claims 5, 6, 15, and 16, Brett disclosed that each of the first set of power overlay tiles (40) and each of the second set of power overlay tiles (40) includes an upper conductive surface of the respective tile electrically connected with the respective power switching components (74) (the substrate / pcb inherently electrically interconnects via the surface(s) thereof [see conductors (78)] with the power switching components (74), Fig. 4), wherein the upper conductive surface is commonly arranged relative to each of the first and second sets of power overlay tiles (40) (Fig. 2, 4, 5).
Regarding claims 7 and 17, Brett disclosed that the upper conductive surface defines a source terminal (70) for the respective first and second sets of power overlay tiles (40), (Fig. 4, 5).
Regarding claims 8 and 18, Brett disclosed that the respective power switching components (74) of the first and second sets of power overlay tiles (40) are arranged on a lower surface of the respective tile (40), opposite the upper conductive surface, and electrically connected with the upper conductive surface of the respective tile (40) (the substrate / pcb inherently electrically interconnects via the surface(s) thereof [see conductors (78)] with the power switching components (74), Fig. 4).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Brett in view of US 2012/0228268 to Morita et al. (Morita).
Regarding claim 3, Brett disclosed all as applied to claim 2 above, but did not disclose that the solid state switching components are silicon carbide switching components.
Moritta teaches conventionality of using silicon carbide switching components in power supply devices for the benefits of enhanced high temperature performance and reduced power losses (par. [0035]-[0037]).
Therefore, since the inventions of Brett and Morita are from the same field of endeavor (semiconductor power supply devices), the benefits of using silicon carbide switching components taught by Morita would be recognized in the device of Brett.
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have implemented the semiconductor switching components of Brett as the silicon carbide switching components taught by Morita, for the benefits of enhanced high temperature performance and reduced power losses (Morita, par. [0035]-[0037]). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. The gist of the arguments is that, allegedly, “The upper surface and the substantially parallel arrangement between the upper surface and the subsets of the power overlay tiles are not found in Brett…Brett clearly discloses that the electronic cards 40 are substantially perpendicular to the “base”, which the Examiner asserts is the manifold 32. Applicant believes no reasonable reading of the manifold 32 of Brett defines the upper surface in a substantially parallel arrangement with the power overlay tiles received in seats of the upper surface”.
	Firstly, claims have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraph, thus rendering the aforenoted argument moot. 
	Secondly, as best understood, claims continue to read on Brett taken alone or as modified as explained in the body of the rejection above. The power overlay tiles (40) of Brett are substantially parallel to the upper surface (34) or (36) (i.e., at least the edge surfaces (72) of the power overlay tiles (40) are parallel to the surface (36) and planar surfaces of the power overlay tiles (40) are parallel to the upper wall (34)). Further, Brett also teaches that the power overlay tiles (40) can be arranged in parallel to any surface and that any surface can be considered the “upper” one depending on general orientation of the apparatus  (see p. 5, l. 20 to p. 6, l. 6).
	In view of the above the rejection is hereby maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: regarding method claims 14-18, since claims recite just a general method of configuring of the power overlay architecture which essentially repeats the structure of the device (i.e., of the  modular power overlay architecture as recited in the apparatus claims 1-8), the fact that the structure of the device of the present invention is anticipated by Brett means that the general method for configuring such a structure is also anticipated by the same reference. The method steps recited in the claims are inherently necessitated by the structure of the apparatus of Brett.